Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title references to “coaxial cables” should be added.
Claims 1, 3, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham 832 in view of Schulz 915, Ling 655, Dudek 065 and Wu 144.
For claims 1, 8, Cunningham, figure 2A includes assembly 10, 6, 22 with first rows of contacts, second row at 6 coaxial wires 12 and single core views 30 the coaxial shield and single wires 30 joined to second row of contacts Cunningham lack a printed circuit board with pads.  Schulz figures 3, 4, Dudek  at 12, Wu at 24   Ling at  206  show such pcb.      Obvious to use such pcb in place of assembly 20, 6, etc.  This would enable easier manufacture.  For claims 3, 4, obvious to use different size coaxial for different current sand with six cables shown, likely that smaller would be between large ones.  Claims 6, 7, 10, obvious to provide symmetrical system  to  be  useable   in  two orientations in view of Schulz figures 3, 4 and Wu at 1, 24 for easier usage.  Claim, 9, Cunningham lacks wire holder.  Wu discloses such item at 41, 42   Obvious to add such feature to Cunningham  connector  for easy assembly.
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  11-20 are allowed 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/Primary Examiner, Art Unit 2832